                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION


 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:18-CR-00722
                                                  )
                Plaintiff,                        )   JUDGE SOLOMON OLIVER, JR.
                                                  )
        v.                                        )
                                                  )
 QUENTIN FIPS,                                    )   GOVERNMENT’S RESPONSE IN
                                                  )   OPPOSITION TO DEFENDANT’S
                Defendant.                        )   MOTION TO SUPPRESS

       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Kathryn G. Andrachik, Assistant United States Attorney, and hereby

responds in opposition to Defendant Quentin Fips’s (“Defendant”) Motion to Suppress. (R. 18:

Motion, PageID 79-83).

       I.      Factual and Procedural Background

       On September 7, 2018, Sergeant Johnson and detectives from Cleveland Police’s Gang

Impact Unit were on patrol in unmarked vehicles near the area of Denison Avenue and Storer

Avenue in Cleveland, Ohio. As the detectives turned onto West 49th Street, they saw Defendant

and another male standing near a white Buick. Defendant immediately reached inside the

driver’s window of the Buick after seeing the detectives. The detectives stopped their vehicles,

got out, and approached Defendant. Sergeant Johnson asked Defendant why he reached inside

the Buick window. Defendant opened the driver’s door of the Buick, stated “this is what I was

doing," and opened the center console revealing a handgun. Sergeant Johnson grabbed

Defendant by the belt to prevent him from picking up the gun. Defendant then tried to flee, but

fell and threw a bag of suspected crack cocaine. Defendant was placed under arrest.
         The handgun in the center console of the Buick was recovered and identified as an

operable Lorcin Model L380, .380 handgun, serial number 513738. It was loaded with seven

rounds of .380 caliber ammunition. A further search uncovered a digital scale in the back of the

Buick.

         On December 4, 2018, Defendant was charged in a three-count indictment with being a

Felon in Possession of Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1) and

924(a)(2); Possession with Intent to Distribute Cocaine Base, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(C); and Possession of a Firearm in Furtherance of a Drug Trafficking

Crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i).

         II.    Law and Argument

           “Police officers can initiate a consensual encounter with a citizen without regard to

suspicion of criminal activity. It is well-established that an officer may approach a citizen and

generally ask questions of that individual, ask to examine that individual's identification, and

request consent to search ... as long as the police do not convey a message that compliance with

their requests is required.” United States v. Russ, 772 F.Supp.2d 880, 886 (N.D. Ohio 2011),

aff'd, 508 Fed.Appx. 377 (6th Cir. 2012), citing Florida v. Bostick, 501 U.S. 429, 434–35, 111

S.Ct. 2382, 115 L.Ed.2d 389 (1991) (internal quotations omitted); see also United States v.

Waldon, 206 F.3d 597, 603 (6th Cir.2000) (stating that “law enforcement officers may approach

an individual and ask general questions without having any reasonable suspicion of criminal

activity, so long as the officers refrain from the type of intimidating behavior that would lead a

reasonable person to believe that the person was not free to leave.”).




                                                  2
       The Sixth Circuit, following United States Supreme Court precedent, has held that

officers’ identifying themselves as law enforcement does not constitute a seizure. See United

States v. Campbell, 486 F.3d 949, 954 (6th Cir. 2007), citing Florida v. Royer, 460 U.S. 491

(1983). Specifically when a parked car is involved, an encounter is considered consensual if the

car is not blocked from leaving its location. See United States v. Carr, 674 F.3d 570, 574 (6th

Cir.2012).

       Defendant argues that the firearm in this case was found as the result of an unlawful

search of Defendant’s vehicle. The firearm, however, was not found as the result of a search.

Rather, Defendant revealed the handgun to detectives during a consensual encounter. As stated

above, Sergeant Johnson asked Defendant what he was doing when he saw officers driving down

the street. Defendant then opened the center console, revealing the handgun. Prior to this action,

Defendant was not arrested and was free to leave. He was not required to speak with Sergeant

Johnson and the other detectives, and detectives were not parked in a way that blocked

Defendant from leaving either by foot or in his vehicle. Detectives conducted a lawful

consensual encounter.

       Once the firearm was in the detectives’ sight, detectives could lawfully seize the firearm

pursuant to the plain-view doctrine. “Under the plain view doctrine, if police are lawfully in a

position from which they view an object, if its incriminating character is immediately apparent,

and if the officers have a lawful right of access to the object, they may seize it without a

warrant.” United States v. Campbell, 549 F.3d 364, 373 (6th Cir.2008), citing United States v.

Herndon, 501 F.3d 683, 692 (6th Cir. 2007) (internal quotations omitted). “A motorist has no

legitimate expectation of privacy shielding that portion of the interior of an automobile which

may be viewed from outside the vehicle by either inquisitive passersby or diligent police



                                                  3
officers.” Id., citing United States v. Bradshaw, 102 F.3d 204, 211 (6th Cir. 1996) (internal

quotations omitted). Here, detectives were lawfully present next to Defendant’s vehicle

conducting a consensual encounter. Therefore, detectives could lawfully seize the firearm at this

time.

        When Sergeant Johnson tried to pull Defendant back upon viewing the handgun,

Defendant attempted to flee and threw a bag of suspected crack cocaine. At this point, detectives

had additional probable cause to arrest Defendant and search his vehicle. “Under the automobile

exception, police officers may conduct a warrantless search of a vehicle if they have ‘probable

cause to believe that the vehicle contains evidence of a crime.’” United States v. Smith, 510 F.3d

641, 647 (6th Cir. 2007) (quoting United States v. Lumpkin, 159 F.3d 983, 986 (6th Cir.1998)

(citations omitted); Smith v. Thornburg, 136 F.3d 1070, 1074 (6th Cir.1998) (citations omitted)).

In this case, Defendant was standing outside of a vehicle that detectives saw him reaching into

prior to him throwing a bag of cocaine. Defendant had also revealed a handgun in the center

console. Detectives had probable cause to search the vehicle for further evidence of a crime.

        Even if officers did not have probable cause to search Defendant’s vehicle for further

evidence of a crime after seeing the firearm, they properly conducted an inventory search of the

vehicle. “[I]nventory searches are now a well-defined exception to the warrant requirement of

the Fourth Amendment.” Colorado v. Bertine, 479 U.S. 367, 371 (1987) (See Illinois v.

Lafayette 462 U.S. 640, 643 (1983); South Dakota v. Opperman, 428 U.S. 364, 367–376 (1976)).

“The policies behind the warrant requirement are not implicated in an inventory search,

Opperman, 428 U.S., at 370, n. 5, nor is the related concept of probable cause.” Colorado v.

Bertine, 479 U.S. 367, 371 (1987).




                                                4
       Because Defendant was placed under arrest for possession of drugs, it is protocol for his

vehicle to be towed. Detectives did not need probable cause to conduct an inventory search of

the vehicle.

       III.    Conclusion

       For the foregoing reasons, the United States respectfully requests that the Court deny

Defendant’s motion to suppress.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN,
                                                     United States Attorney

                                             By:     /s/ Kathryn G. Andrachik
                                                     Kathryn G. Andrachik (OH: 0093998)
                                                     Assistant United States Attorney
                                                     801 W. Superior Ave Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3804 (phone)
                                                     (216) 522-8354 (fax)
                                                     Kathryn.Andrachik@usdoj.gov




                                                5
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of December, 2019, a copy of the foregoing Response

in Opposition was filed electronically. Notice of this filing will be sent to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                      /s/ Kathryn G. Andrachik
                                                      Kathryn G. Andrachik
                                                      Assistant U.S. Attorney




                                                  6
